937 So.2d 235 (2006)
Arthur W. FOLEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1641.
District Court of Appeal of Florida, Third District.
September 1, 2006.
Arthur W. Foley, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GERSTEN, GREEN, and SUAREZ, JJ.
SUAREZ, J.
The appellant claims the trial court lacked subject matter jurisdiction because the State did not file an amended information after orally amending the information. We affirm the trial court's denial of the 3.800 motion. See State v. Anderson, 537 So.2d 1373 (Fla.1989).